Citation Nr: 1816628	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-01 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or medically unexplained chronic multisymptom illness under 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017).

2. Service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or qualifying chronic disability under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

3. Entitlement to a higher rating for scar, status post right shoulder, anterior capsular reconstruction with capsular shift, currently rated as noncompensable.

4. Entitlement to a higher rating for keratoconus currently rated as 30 percent disabling. 

5. Entitlement to a higher rating for herniated disc, lumbar spine, currently rated as 40 percent disabling. 

6. Entitlement to a higher rating for patellofemoral pain syndrome and early degenerative changes, left knee, currently rated as 10 percent disabling. 

7. Entitlement to a higher rating for patellofemoral pain syndrome and early degenerative changes, right knee, currently evaluated as noncompensable. 

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which reopened a previously denied claim for headaches, fatigue, and memory loss, to include as an undiagnosed illness or qualifying chronic illness, but denied it on the merits, and continued the prior ratings for a lumbar spine disability, left and right knees, keratoconus, and a right shoulder scar.  

The Veteran has alleged an inability to retain employment due to his service-connected disabilities.  See, e.g., Veteran's correspondence, January 2018.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue of entitlement to a TDIU is now properly before the Board.  

The issue of service connection for a right shoulder disability has been raised by the record in a January 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

The application to reopen a previously denied claim for service connection and for increased ratings for keratoconus and a right shoulder scar are addressed in the decision below.  The remaining matters on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an August 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or qualifying chronic disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance. 

2.  Evidence received since the August 2004 rating decision relates to the prior basis for the denial and tends to raise a reasonable possibility of substantiating the claim of service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  The Veteran's right shoulder scar is superficial, less than 929 square centimeters, and is not painful or unstable.

4.  The Veteran's keratoconus are characterized by corrected vision of 20/25 in the right eye and 20/20 in the left eye with full field of vision bilaterally.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the claim of entitlement to service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or qualifying chronic disability, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).
 
2.  The additional evidence received since the August 2004 decision is new and material, and the claim of service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or medically unexplained chronic multisymptom illness is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for a compensable rating for a right shoulder scar have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2017).

4.  The criteria for a rating higher than 30 percent for keratoconus have not been met.  38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.79, DC 6035, 6066 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

For the following reasons, new and material evidence has been received with regard to the Veteran's claim for service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or qualifying chronic disability.  

The claim was denied because there was no evidence that headaches and fatigue occurred or were caused by service.  To reopen the claim, there would have to be new evidence that related to either the basis for the prior denial or the new evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.

In an August 2004 rating decision, the RO denied service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or qualifying chronic disability.  The Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the August 2004 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the August 2004 rating decision included the Veteran's statements and a June 2004 VA examination.  In particular, the June 2004 VA examination noted pre-service headaches and a normal mini mental status evaluation.  

Relevant evidence received more than one year since the August 2004 rating decision includes VA treatment records, private treatment records, and a February 2011 VA examination.  The February 2011 VA examiner addressed the Veteran's headaches and sleep disturbances.  As this evidence relates to the basis for the prior denial, namely the potential relationship between the Veteran's headaches and fatigue and his military service, and could reasonably substantiate the claim were the claim to be reopened by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement, the evidence is new and material.  Shade, 24 Vet. App. at 118.

As new and material evidence has been received with regard to the claim for service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or medically unexplained chronic multisymptom illness, reopening of the claim is warranted.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 
II.  Increased Rating

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Right Shoulder Scar

The Veteran is currently rated as noncompensable for a right shoulder scar pursuant to 38 C.F.R. § 4.118, DC 7805.

DC 7805 instructs to evaluate scars under DCs 7800, 7801, 7802, and 7804.  DC 7800 relates to scars of the head, face, or neck; DC 7801 relates to scars not of the head, face, or neck that are deep and nonlinear; and DC 7802 relates to scars that are superficial and nonlinear.  DC 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118.

A February 2011 VA examination report reflects a scar over the anterior shoulder that was not painful.  The Veteran denied any neurosensory deficits associated with the scar and stated that it was asymptomatic.  He reported that the scar had not changed since his last rating.  An examination of the scar revealed a well-healed 8 cm scar beginning in the anterior shoulder aspect and traveling along the anterior axillary line into the proximal axilla.  It was 8 cm in length by 0.25 cm in width, and it was superficial, non-fixed, non-draining, and non-inflamed. 

Based on the evidence of record, the Board finds that a compensable rating for a right shoulder scar is not warranted.

Here, the Veteran's right shoulder scar was described as superficial in February 2011.  As such, DCs 7800 (scars of the head, face, or neck) and 7801 (deep and nonlinear) are not for application.

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and nonlinear, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square cm) or greater.  38 C.F.R. § 4.118.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2).

In this case, the Veteran's right shoulder scar measures 8 cm by 0.25 cm, an area smaller than 929 square cm.  As such, a compensable rating under DC 7802 for superficial and non-linear scars is not warranted.

In addition, the February 2011 VA examiner stated that the right shoulder scar was superficial, non-fixed, non-draining, and non-inflamed; and the Veteran reported that the scar was not painful and asymptomatic.  Further, the Veteran denied any neurosensory deficits associated with the scar and stated that it had not changed since his last rating.  As such, a compensable rating under DC 7804 is not warranted.

For all for the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right shoulder scar, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable rating for the Veteran's right shoulder scar at any point pertinent to the claim for initial rating.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

Keratoconus

The Veteran's keratoconus is currently rated as 30 percent disabling under 38 C.F.R. §§ 4.79, DC 6035, which instructs to rate based on impairment of visual acuity.

Under DC 6066, a 30 percent rating is assigned for impairment of central visual acuity in the following situations:  (1) when the corrected visual acuity in both eyes is 20/70; (2) when the corrected visual acuity in one eye is 20/100 and vision in the other eye is 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; or (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DC 6066.

A 40 percent rating is assigned for impairment of central visual acuity in the following situations:  (1) when the corrected visual acuity in one eye is 20/200 and vision in the other eye is 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; or (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50.  Id.

Visual impairment may also be rated based on impairment of visual fields.  38 C.F.R. § 4.79, DC 6080 (2017).  Under DC 6080, a 10 percent rating is warranted either unilaterally or bilaterally with a remaining field of 46 to 60 degrees, or each affected eye may be evaluated as 20/50.  Where the remaining field is 31 to 45 degrees bilaterally a 30 percent rating is warranted, or evaluate each effected eye as 20/70.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally, or evaluates each effected eye as 20/100.  Where the remaining field is from 6 to 15 degrees bilaterally, a 70 percent rating is assigned, or evaluate each effected eye as 20/200.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees bilaterally, or evaluate each effected eye as 5/200.

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75 (d) (2017).

With respect to impairment of central visual acuity, the February 2011 VA examination report indicates that the Veteran's corrected distance vision was 20/25 in the right eye and 20/20 in the left eye.  Thus, the evidence of record shows that the Veteran is not entitled to a rating higher than 30 percent for his keratoconus based on impairment of central visual acuity.  Regarding impairment of visual fields, the February 2011 VA examiner reported that the Veteran had full visual field bilaterally.  As such, the Veteran is also not entitled to a rating higher than 30 percent for his keratoconus based on impairment of visual fields.

The Board has considered whether staged ratings are appropriate for the Veteran's keratoconus.  In this case, the evidence of record does not reveal that his disability has fluctuated materially so as to warrant a different rating at any time during the appeal period.  As such, a staged rating is not warranted.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

The application to reopen the claim for service connection for headaches, memory loss, and fatigue, to include as an undiagnosed illness or qualifying chronic disability is granted.

Entitlement to a higher rating for keratoconus currently rated as 30 percent disabling is denied.

Entitlement to a compensable rating for scar, status post right shoulder, anterior capsular reconstruction with capsular shift, is denied.

REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the remaining claims.

Headaches, Memory Loss, and Fatigue

The Veteran alleges that he suffers from sleep disturbances and headaches that are controlled by medication.  In a September 2011 VA examination report, the VA examiner addressed muscle and joint pains, as well as the Veteran's sleep disturbances.  Specifically, the examiner found that the evidence failed show a diagnosable multisystem condition, and that his joint pains are attributable to his service-connected orthopedic disabilities.  In addition, the examiner noted that the Veteran normally worked night shifts but had been switching to day shifts, which could account for his altered sleeping habits.  However, the examiner did not address the Veteran's complaint of cephalgia (cluster headaches) or his allegations that his cephalgia and sleep disturbance are a result of an undiagnosed illness.  The Board finds that the evidence is insufficient to decide the claim.  See 38 U.S.C. § 5103A(d) (2012) (explaining when VA is required to obtain a VA medical examination or medical opinion).  On remand, the Veteran should be afforded a VA examination, to include one relating to his Gulf War service, and the AOJ should obtain a VA medical opinion to determine whether the Veteran's headaches and sleep disturbances are due to undiagnosed illness or medically unexplained chronic multisymptom illness, or otherwise related to service.

Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated as 40 percent disabling.

The Board notes that the Veteran was provided a VA examination for his lumbar spine in February 2011.  The Veteran reported pain on a daily basis that radiated down to his buttocks and occasionally the right leg.  The Veteran's range of motion was flexion of 52 degrees, extension of 28 degrees, bilateral lateral flexion of 30 degrees, and bilateral lateral rotation of 50 degrees.  The examiner noted that the Veteran used a back brace and a cane, and experienced flare-ups. 

In June 2016, the Veteran filed another claim for increased rating for lumbar spine and contended that his symptoms had worsened.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board finds that a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's lumbar spine disability.  See 38 U.S.C. § 5103A.

Bilateral Knees

The Veteran's left knee disability is currently rated as 10 percent disabling and his right knee disability is currently rated as noncompensable.

The Board notes that the Veteran was provided a VA examination for his bilateral knees in February 2011.  The Veteran reported stiffness, worsening pain, and occasional buckling.  The Veteran's range of motion was flexion of 124 degrees in the right knee and 132 degrees in the left knee, and extension of 0 degrees bilaterally.  The examiner noted crepitus in the right knee with deep bending.

The Board finds the VA examination to be inadequate because it did not include range of motion findings for passive range of motion, nor specified whether the results were weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, in June 2016, the Veteran filed another claim for increased rating for lumbar spine and in January 2018 he contended that his symptoms had worsened.  As such, a new VA examination is warranted to properly assess the severity of the Veteran's right and left knees as pertaining to the Veteran's functional limitations and additional limitation of motion due to flare-ups and pain on movement.

TDIU

The Veteran also contends that he is unemployable due to his service-connected disabilities.  The Board notes that adjudication of the claims for entitlement to increased ratings may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be remanded as well.

Upon remand, the Veteran's VA treatment records not yet associated with the claims file should be obtained.  38 U.S.C. § 5103A(c) (2012).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his claims that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA Gulf War examination, by an appropriate physician, in accordance with the current disability benefits questionnaire (DBQ).  The examiner should first indicate whether the Veteran's headaches are due to an undiagnosed illness or medically unexplained chronic multisymptom illness as described in the DBQ.

To the extent that any disability (to include cephalgia (headaches), sleep disturbance, memory loss, and fatigue) is considered a known clinical diagnosis, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

The examiner must also address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

4.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral knee disability.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All indicated tests and studies should be performed and findings reported in detail.  

The examiner should conduct the examination in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing consistent with 38 C.F.R. § 4.59 as interpreted in Correia, as well as the degree at which pain begins.

In addition, the examiner must address any additional functional impairment or limitation of motion due to flare-ups, even if the Veteran is not currently experiencing a flare-up.  The examiner must ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means, such as the medical treatment records and the Veteran's lay statements.  Such findings are consistent with the VA Clinician's Guide.

5.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


